Citation Nr: 1015226	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the fourth metatarsal, left, status post excision 
of Morton's neuroma, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

4.  Entitlement to service connection for diabetes mellitus, 
Type II (DM), as secondary to PTSD.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to PTSD.  

6.  Entitlement to service connection for a gastrointestinal 
disorder other than GERD as secondary to PTSD.

7.  Entitlement to service connection for a heart disability 
as secondary to PTSD.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.  

9.  Entitlement to an effective date earlier than March 22, 
2007, for service connection for migraine headaches.  

10.  Entitlement to an effective date earlier than March 22, 
2007, for service connection for degenerative disc disease of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and September 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) and entitlement to aid 
and attendance benefits have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these matters and they are referred to 
the AOJ for appropriate action.  

The issues of secondary service connection for a 
gastrointestinal disability other than GERD and for a heart 
disability, entitlement to an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
and earlier effective dates for the grant of service 
connection for migraine headaches and degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, with 
symptoms of panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); disturbances of 
motivation and mood (depression); and difficulty in 
establishing and maintaining effective relationships, but 
does not result in occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment.

2.  The Veteran's fracture of the fourth metatarsal, left, 
status post excision of Morton's neuroma, causes no more than 
moderate impairment.

3.  The Veteran does not have very frequent completely 
prostrating and prolonged migraine headaches attacks which 
are productive of severe economic inadaptability.

4.  The Veteran's DM is not etiologically related to and did 
not increase in severity as a result of service-connected 
PTSD.

5.  The Veteran's GERD is not etiologically related to and 
did not increase in severity as a result of service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, but no 
higher, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for a rating in excess f 10 percent for 
fracture of the fourth metatarsal, left, status post excision 
of Morton's neuroma have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5284 (2009). 

3.  The criteria for a rating in excess of 30 percent rating 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.124a, Part 4, Diagnostic Code 8100 (2009).

4.  DM is not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2009).  

5.  GERD is not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in August 2004, November 2007, March 
2008, and June 2008, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notifications: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

With regard to the initial higher rating claim, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for 
migraine headaches.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initially assigned disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  

With regard to the increased rating claims for the claimant's 
PTSD and left foot disability, the notice requirements under 
38 U.S.C.A. § 5103 underwent significant changes during the 
pendency of the Veteran's appeal.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that, 
for increased rating claims, notice provided to the Veteran 
under 38 U.S.C.A. § 5103 need not be "veteran specific," 
and that VA is not required to notify the Veteran that he may 
submit evidence of the effect of his worsening disability on 
his daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., 
Sept. 4, 2009).  Nonetheless, the Board notes that, in a 
February 2009 letter, the Veteran was informed of the 
diagnostic codes that his PTSD disability may be rated under, 
and was notified that he may submit evidence regarding the 
impact of his disability on his employment and daily life.  
Although such a letter was not furnished regarding the left 
foot, as noted, that is not required.  The Board notes that 
the VCAA notices along with SOC and supplemental statement of 
the case (SSOC) provided information to the claimant relevant 
to the specific pertinent diagnostic codes.  Also, in 
addition, in the February 2009 letter, the section entitled 
"how VA Determines the Disability Rating," specifically 
cited to the impact on employment and described the types of 
evidence which would support the claim.  The claimant was 
also told that disability rating range from zero to 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  

The examinations are adequate as the claims file was 
reviewed, the examiners reviewed the pertinent history, 
examined the Veteran provided findings in sufficient detail, 
and provided rationale.  See Steff v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by the record.  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of secondary service 
connection for DM and GERD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no 
basis for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

Similarly, in Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which a veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

In this case, there has not been a material change in the 
disability level of the service-connected disabilities and 
uniform ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).




PTSD

Historically, service connection was granted for 
psychoneurosis, anxiety state, in an October 1945 rating 
decision.  A 100 percent rating was assigned effective 
October 1945.  In a January 1948 rating decision, the 
Veteran's disability rating was reduced to 30 percent 
effective October 1945 and to noncompensable effective March 
1948.  In a September 1952 rating decision, the disability 
was recharacterized as anxiety reaction.  A 10 percent rating 
was assigned from July 1952.  

In February 1998, the Veteran claimed that he had PTSD.  In 
an August 1998 rating decision, the Veteran's psychiatric 
disorder was recharacterized as PTSD and a 30 percent rating 
was assigned effective February 1998.  

In August 2004, correspondence was received from the Veteran 
in which he requested an increased rating.  

In an August 2004 letter, Hugh H. Sharp, M.D., indicated that 
he had treated the Veteran for PTSD as well as a bipolar 
disorder.  He had a long history of mood symptoms, primarily 
depression, since his plane accident in 1945.  He had 
experienced periodic exacerbations and was taking multiple 
medications.  

The Board notes that the records reflect multiple diagnoses, 
including bipolar disorder, generalized anxiety disorder, and 
Alzheimer's disease.  The bipolar disorder and generalized 
anxiety disorder are associated with PTSD and/or service and 
are rated as part and parcel of the overall psychiatric 
disability picture.  However, the diagnosis of Alzheimer's 
disease is separate and not part of his PTSD.  

In November 2004, the Veteran was afforded a VA examination.  
He reported having problems with memory.  The impression was 
mild cognitive impairment with moderate functional 
impairment.  

In June 2005, the Veteran was afforded a VA examination.  It 
was noted that the Veteran had diagnoses of PTSD and bipolar 
disorder.  Currently, he reported having dreams of his 
inservice plane crash as well as survivor's guilt.  He stated 
that socially, he got along with others, but would rather be 
by himself.  He attended church and went to restaurants.  He 
was able to perform his activities of daily living, dressing, 
feeding, and grooming.  He denied drug or alcohol use as well 
as cigarette use.  He indicated that he tried to keep himself 
calm and keep his temper down.  He related that he had 
occasional mood swings.  He also had some mild exaggerated 
startle response and mild hypervigilance.  Mental status 
examination revealed that the Veteran was casually dressed, 
alert, and oriented times 4 with fair eye contact.  His mood 
was mildly anxious.  His affect was congruent with his mood.  
His thought process was coherent.  There was no flight of 
ideas or looseness of associations.  Thought content did not 
include suicidal or homicidal ideation.  Insight and judgment 
were adequate.  The Global Assessment of Functioning (GAF) 
was 59.  He was able to direct the management of his 
financial affairs.  

In November 2005 and January 2006, the Veteran underwent 
psychiatric examinations which were consistent.  The Veteran 
continued to endorse symptoms of PTSD and anxiety such as 
social isolation, frequent nightmares, intrusive thoughts, 
exaggerated startle reaction, and a restricted range of 
emotions.  Mental status examination revealed that the 
Veteran was clean and well-groomed.  His speech was normal.  
There were no tics or mannerisms.  He was oriented in all 
spheres.  On memory testing, he recalled 3/3 items on 
registration and 1/3 on recall.  He was able to spell a word 
forwards with no difficulty, but was unable to spell it 
backwards.  His thought process was goal-directed.  He denied 
suicidal ideation or plan and also denied homicidal ideation 
or plan.  He did not have delusions or auditory/visual 
hallucinations.  His insight was fair.  He appeared capable 
of employing basic judgment skills.  The diagnoses were 
generalized anxiety disorder, PTSD, bipolar disorder, and 
Alzheimer's disease versus cognitive disorder.  His GAF was 
58.  

In December 2009, the Veteran was afforded a VA examination.  
It was noted that he was taking multiple medications, 
including anti-manic medication and anti-depressant 
medication.  He stated that a side-effect of the medication 
was stomach distress.  The examiner indicated that the 
Veteran had been married for 64 years and had a good 
relationship with his wife as well as his two children.  In 
addition, he had a brother and was in contact with him.  The 
Veteran had some leisure activities.  He had no history of 
suicidal attempts or violence.  The examiner indicated that 
he was moderately to severely impaired with regard to 
psychosocial functioning.  On mental status examination, he 
appeared clean, neatly groomed, and appropriately dressed.  
His psychomotor activity was unremarkable.  His speech was 
unremarkable, clear, and coherent.  His attitude was 
cooperative and friendly.  His mood was depressed.  He was 
oriented in all spheres.  He correctly spelled a word 
forwards, but not backwards.  His thought process revealed a 
paucity of ideas.  His thought content was unremarkable.  He 
had no delusions.  His judgment was adequate and his 
intelligence was average.  He exhibited insight.  He had 
sleep impairment.  He did not have hallucinations or 
inappropriate behavior.  He had panic attacks which occurred 
2-3 times per week.  He had good impulse control.  He had no 
homicidal thoughts.  He had some suicidal thoughts, but no 
current intent or plan.  He reported having mild 
irritability, but he would remove himself from those 
situations.  His wife indicated that he had some verbal 
altercations, but no physical altercations.  He was able to 
maintain minimal personal hygiene.  He would get lost while 
driving.  He was able to recall 3/3 words immediately after 
he heard them and 2/3 after a short delay.  His memory had 
worsened and he experienced disorientation in familiar 
places.  He was not able to handle his finances and his wife 
took care of them.  The Veteran had PTSD as well as a 
cognitive disorder.  His GAF was 50.  

The examiner indicated that the Veteran did not have total 
occupational and social impairment due to PTSD nor was there 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  However, the Veteran did exhibit 
occupational and social impairment with reduced reliability 
and productivity.  

In a February 2010 letter, Scott C. Hitchcock, D.O., 
indicated that the Veteran was under his care for Alzheimer's 
disease and that his health was deteriorating.  He was no 
longer able to engage in some leisure activities or take care 
of his finances.  He was significantly disabled due to his 
Alzheimer's disease and the dementia due to that disease.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Veteran is service-connected for PTSD.  He has an 
associated bipolar disorder and an anxiety disorder.  With 
regard to Alzheimer's disease, the medical evidence sets 
forth that additional impairment is due to that diagnosis.  
See February 2010 letter of Dr. Hitchcock.  Symptoms clearly 
associated with the Alzheimer's disease are not rated with 
the PTSD.  However, there is sufficient evidence with which 
to rate the PTSD.  

The Veteran has been assigned a 30 percent rating for PTSD.  
The Veteran meets the criteria for a 50 percent rating, but 
not for a 70 percent rating.  

The VA examiner in 2009 specifically determined that the 
Veteran has occupational and social impairment with reduced 
reliability and productivity.  He exhibits such symptoms 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); disturbances of 
motivation and mood (depression); and difficulty in 
establishing and maintaining effective relationships as he 
prefers to be alone, other than with family.  His GAF scores 
have been indicative of moderate to serious symptoms, 
compatible with the 50 percent rating.  The prior medical 
evidence is consistent with the 2009 examination.  

However, a 70 percent rating is not warranted.  The Veteran 
has some suicidal ideation, but no intent or plan.  He does 
not engage in obsessional rituals.  The Veteran is able to 
adequately communicate his thoughts.  While the Veteran has 
some panic attacks, they are not near-continuous.  Further, 
while the Veteran has depression, it is not to the extent 
that he is unable to function independently, appropriately 
and effectively.  The Veteran does not have impaired impulse 
control.  There is no evidence of spatial disorientation.  
The Veteran does not have neglect of personal appearance and 
hygiene.  On examinations, he appeared clean and 
appropriately dressed.  

The Veteran has some difficulty adapting to work and in 
social situations.  However, difficulty in establishing and 
maintaining effective work and social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship.  He has been married for over 6 
decades and has good family relationships.  The Board 
recognizes that the Veteran may currently have additional 
memory loss issues, but they are related to his Alzheimer's 
disease.  Furthermore, the majority of his current symptoms, 
even considering memory loss, are more nearly contemplated by 
the 50 percent rating.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  The Board is aware that the 
symptoms listed under the 70 percent evaluation are 
essentially examples of the type and degree of symptoms for 
that evaluation, and that the Veteran need not demonstrate 
those exact symptoms to warrant a 70percent evaluation.  See 
generally Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the 
evidence, including the clinical findings, shows that the 
Veteran's PTSD symptoms more nearly approximate the degree of 
impairment contemplated for a 50 percent rating.  

Thus, the Veteran is entitled to a higher rating of 50 
percent for his PTSD, for the entire appeal period.  


Fracture of the Fourth Metatarsal, 
Left, Status Post Excision of Morton's Neuroma

In an October 1945 rating decision, service connection was 
granted for fracture of the fourth metatarsal, left, with 
slight scar, dorsum of foot, and a noncompensable rating was 
assigned effective October 1945.

In a February 1981 rating decision, the disability rating was 
increased to 10 percent effective December 1979.  

In August 2004, correspondence was received from the Veteran 
in which he requested an increased rating.  In November 2004, 
the Veteran was afforded a VA examination.  He reported 
having left foot pain as well as problems with weakness and 
swelling which occurred 4 days per week.  He indicated that 
the pain did not radiate, but was exacerbated by standing for 
greater than 20 minutes and was improved with warm water.  
There was no change on repetitive use or periods of flare-
ups.  He used shoe inserts and had a cane.  Physical 
examination of the left foot revealed a 5 millimeter scar.  
There was no muscle atrophy or other abnormalities when 
compared to the right foot.  There was no pain on motion, but 
there was some dysesthesias with touching.  There was no 
noted gait or functional impairment on standing or walking.  
Also, there were no skin or vascular changes or breakdown.  
Posture was normal on standing and with normal alignment on 
weight bearing of the Achilles tendon.  Strength was normal.  
Sensation was normal on light touch with some dysesthesias, 
as noted.  The diagnosis was traumatic injury to the left 
foot with dysesthesias and chronic pain contributing to 
moderate functional impairment.  

In a June 2006 letter, Mark L. Midenberg, DPM, FACFS, 
indicated that the Veteran had presented on March 28, 2006, 
with complaints of pain in his third interspace of the 
metatarsal region of the left foot.  The Veteran indicated 
that the pain had been there for over 60 years.  Dr. 
Midenberg indicated that he had all of the cardinal signs and 
symptoms of a chronic metatarsal neuroma of the third 
interspace and had opted for surgical intervention.  On May 
15, 2006, the Veteran underwent a very successful surgical 
excision of the Morton's neuroma of the third interspace of 
the left foot.  The wound was healing uneventfully and 
without complications.  The physician noted that he should be 
on restriction for a month or two months.  

In a December 2006 rating decision, a temporary total rating 
was denied for the left foot disability as the Morton's 
neuroma was not service-connected.  

In December 2009, the Veteran was afforded a VA examination.  
At that time, he reported having constant severe pain of the 
left foot.  He related that he would take pain medication and 
intermittently use foot inserts.  It was noted that he 
underwent an excision of a Morton's neuroma in 2006.  On 
examination, there was no swelling, heat, redness, stiffness, 
fatigability, weakness, lack of endurance or abnormal weight 
bearing.  There were no flare-ups.  He had pain on standing, 
walking, and at rest.  He was unable to stand for more than a 
few minutes.  There was painful motion and tenderness.  The 
tenderness was located across the dorsum.  There was no 
hallux valgus or rigidus, skin or vascular abnormality, pes 
cavus, malunion or nonunion of the tarsal or metatarsal 
bones, flatfeet, or muscle atrophy of the feet.  X-rays of 
the left foot revealed very minimal cortical thickening at 
the mid shaft of the fourth metatarsal.  There were no 
fractures, dislocations, or degenerative changes.  There was 
mild impairment on doing chores and traveling.  It was noted 
that the Morton's neuroma might have occurred following the 
prior service-incurred foot injury.  

In a December 2009 rating decision, the RO granted a 
temporary total rating effective May 15, 2006, based on 
surgical or other treatment necessitating convalescence.  
Thereafter, as of July 1, 2006, a 10 percent rating was 
reassigned under Diagnostic Code 5299-5284 and the disability 
was recharacterized as residuals of a fracture of the fourth 
metatarsal, left, status post excision of Morton's neuroma.  

Diagnostic Code 5284 provides ratings for foot injuries.  A 
10 percent rating contemplates moderate injury, a 20 percent 
rating contemplates moderately severe injury, and a 30 
percent rating contemplates severe injury.

The Veteran essentially has pain and tenderness on the dorsum 
of his left foot which makes standing and walking 
uncomfortable.  However, on examination, the Veteran did not 
have swelling, heat, redness, stiffness, fatigability, 
weakness, lack of endurance or abnormal weight bearing 
although he has experienced weakness and swelling in the 
past.  Strength was normal.  Sensation was normal on light 
touch with some dysesthesias, as noted.  The Board has 
considered the credible reports of pain, but there is no 
objective evidence of record to indicate that the Veteran 
experiences moderately severe symptomatology of a foot 
injury, as is required by Diagnostic Code 5284 for a 20 
percent rating for foot injuries.  The Veteran has been 
compensated for the period of time that he had increased 
disability due to the excision of the Morton's neuroma.  The 
Veteran is not rated based on loss of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board notes that although the Veteran has residual 
scarring due to his service-connected foot disability, there 
is no basis for a rating based on the residual scarring due, 
as the residual scarring is asymptomatic and does not cover a 
sufficient area.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2009).

Accordingly, the Board finds that an increased rating is not 
warranted.  


Migraine Headaches

In a September 2008 rating decision, service connection for 
migraine headaches was granted and a 30 percent rating was 
assigned.  

Diagnostic Code 8100 provides that migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating.  A maximum 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).  

The Veteran was examined by VA in June 2008.  At that time, 
the examiner noted that the Veteran had weekly migraine 
headaches.  The examiner stated that less than half of the 
attacks were prostrating.  The examiner indicated that the 
Veteran was not employed and there were no effects from the 
migraine headaches on his usual daily activities.  

In sum, the Veteran has weekly headaches, about 4 per month 
(one per week).  Less than half are prostrating, so, less 
than 2 per month are prostrating.  Severe economic 
inadaptability was not indicated.  As noted, the examiner 
indicated that there were no effects from the migraine 
headaches on his usual daily activities.  As such, the Board 
finds that the Veteran does not have very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  Accordingly, a higher 50 percent 
rating is not warranted.  


Conclusion for Ratings

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 50 percent for PTSD, 
but the preponderance of the evidence is against a rating in 
excess of 10 percent for his left foot disorder, and in 
excess of 30 percent for his migraine headaches.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for those disabilities shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform a job.  The 
ratings contemplate industrial impairment, but there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Secondary Service Connection

The Veteran contends that his DM and GERD were caused or have 
been aggravated by his service-connected PTSD.  The claims 
are limited to secondary service connection.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In February 1981, it was noted that the Veteran reported 
having DM.  Subsequent records confirm the diagnosis of DM.  
The Veteran has submitted internet/treatise information 
discussing DM to include DM care in the VA system.  It was 
indicated that psychiatric disorders, such as PTSD, require 
medications that can cause weight gain or increase insulin 
resistance, thereby necessitating more aggressive DM 
management.  Other information stated that people with PTSD 
are more likely to have DM because the unhealthy behaviors 
associated with PTSD, such as smoking, substance use, and 
poor eating habits, which may place a person at risk for 
developing DM.  In addition, it was indicated that PTSD 
generally negatively impacts a person's health  

In June 2008, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  The diagnosis of DM was confirmed.  
The examiner stated that the internet/treatise information 
had been reviewed, but DM was not due to or the result of 
PTSD nor did PTSD aggravate the DM.  The examiner explained 
that the Veteran had previously been on medication for his 
DM, but no longer required medication.  The examiner referred 
to the article which stated that certain psychiatric 
medications lead to weight gain and increase insulin 
resistance.  However, this is not applicable in this case as 
the Veteran is of normal weight and BMI and currently 
maintained adequate glycemic control on diet alone.  In 
addition, with regard to the other internet /article 
information, the medical records clearly show that the 
Veteran avoids alcohol, drugs, and cigarettes.  Thus, he does 
not engage in what was described as being somewhat typical 
behavior of those with psychiatric impairment; i.e., the 
types of behavior that mat lead to the development of DM.  

With regard to GERD, the Veteran has had gastrointestinal 
problems for many years.  In July 1952, in conjunction with a 
neuropsychiatric examination, the Veteran reported 
gastrointestinal complaints including nausea, cramping, and 
indigestion.  During a February 1981 examination, the Veteran 
reported having stomach complaints in conjunction with a 
psychiatric examination.  On a March 2000 VA psychiatric 
examination, he again reported having stomach complaints.  VA 
outpatient clinical records documented diagnoses of GERD in 
2002.  

The Veteran has submitted internet/treatise information which 
states that the gastrointestinal system has been shown to be 
associated with PTSD, but the relationship between the two 
has not been extensively researched.  In addition, other 
information indicated that PTSD generally negatively impacts 
a person's health  

In June 2008, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  The diagnosis of GERD was 
confirmed.  The examiner stated that the internet/treatise 
information had been reviewed, but GERD was not due to or the 
result of PTSD nor did PTSD aggravate the GERD.  The examiner 
explained that the GERD was due to the contents of the 
stomach regurgitating past the gastroesophageal junction and 
into the esophagus.  PTSD played no causal role in this 
action.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his sense; symptomatology 
which is observable and identifiable by lay people 
represented competent evidence, such as varicose veins which 
"may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  However, although the Veteran 
is competent in certain situations to provide a diagnosis of 
a simple condition such as a broken leg or varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The Veteran is competent to report that he has had problems 
with his blood sugar levels and gastrointestinal upset.   
However, whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Further, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the absence of 
contemporary medical evidence against lay statements.  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Veteran in this case is not competent in light of the 
conflicting contemporaneous medical evidence.  While the 
Veteran is competent to report his symptoms, he is not 
competent to provide the necessary complex assessment 
required to determine if there is an etiological relationship 
between claimed DM and GERD to his PTSD.  This type of 
complex medical assessment  requires medical knowledge.  The 
Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

However, the VA examiner is competent to render such a 
complex medical assessment and provided opinions in that 
regard.  The Board attaches significant probative value to 
the opinions expressed by the VA examiner as they were well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).

The Board has carefully considered the internet/treatise 
articles.  Medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Here, the treatise information is contradicted by the 
opinions of the VA examiner with regard to the specifics of 
the Veteran's medical situation.  The Board finds those 
medical opinions to be of greater probative value as they 
were specific to the Veteran and the medical circumstances of 
his case.  

That being noted, as to matters not addressed by the VA 
examiner, that is, whether the Veteran has other 
gastrointestinal disability which is related to PTSD (such as 
a hiatal hernia and gastritis), the Board has referred that 
issue to the RO for additional development.  However, the 
medical opinions sufficiently addressed DM and GERD.  Since 
the Board affords the most probative value to the VA 
opinions, the claims of secondary service connection are not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the laws and regulations governing monetary 
awards.  

Entitlement to an increased rating for residuals of a 
fracture of the fourth metatarsal, left, status post excision 
of Morton's neuroma, is denied.  

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches is denied.  

Service connection for DM, as secondary to PTSD, is denied.  

Service connection for GERD, as secondary to PTSD, is denied.  


REMAND

Gastrointestinal Disability Other Than GERD

As noted, the Veteran has had gastrointestinal problems for 
many years and multiple VA examinations, including the 2009 
PTSD examination, have associated stomach complaints with the 
Veteran's psychiatric impairments.  In addition, the Veteran 
has submitted internet/treatise information which states that 
the gastrointestinal system has been shown to be negatively 
impacted by PTSD.  The June 2008 examiner opined that GERD 
was not etiologically related to PTSD.  However, the Veteran 
has also been diagnosed as having a hiatal hernia and 
gastritis.  As such, a medical opinion should be obtained to 
determine if the Veteran's hiatal hernia and gastritis are 
related to his PTSD.  See generally Clemons v. Shinseki, 23 
Vet. App. 1 (2009)


Heart Disability

There is conflicting evidence regarding the matter of service 
connection for a heart disability as secondary to PTSD.  The 
Veteran has submitted internet/treatise evidence supporting 
the premise that PTSD can cause or aggravate a heart 
disability.  In addition, Hugh H. Sharp, IV, M.D., indicated 
in an August 2004 letter that the Veteran's PTSD (in part) 
most likely contributed to the gradual development of heart 
disease. In addition, in an August 2004 letter, Brenda J. 
Peak, DO, FAAFP, indicated that the Veteran's heart disease 
may be a partial result of his service-related psychiatric 
disorder as stress and anxiety may have lead to heart 
disease.  Conversely, in November 2004, a VA psychiatric 
examiner opined that there was no evidence linking PTSD to 
his heart condition as these two disorders have different 
etiologies.  

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Specifically, while there are psychiatric opinions 
of records, the Board finds that a VA medical opinion should 
be obtained from a heart examiner with regard to the inquiry 
of whether the Veteran's heart disability is proximately due 
to, or the result of, the service-connected PTSD, or whether 
the heart disability is permanently aggravated by the 
Veteran's service-connected PTSD.  The Board notes that the 
claim of secondary service connection for a heart disability 
was received before the changes to the pertinent regulation 
cited in the decision above (October 10, 2006).  As such, the 
Board finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.  


Degenerative Disc Disease of the Lumbar Spine

Private medical records dated in 2007 revealed treatment for 
complaints of back pain.  A May 2007 x-ray revealed 
degenerative changes of the spine.  A computerized tomography 
(CT) revealed fairly advanced multilevel degenerative disc 
and associated bony changes in the lumbar spine.  The most 
severe findings were seen at L3-4 and L4-5 where there was 
canal, lateral recess and neural foraminal narrowing due to a 
combination of broad-based disc bulge with foraminal 
components and endplate/facet joint overgrowth.  Additional 
records of John D. Johnson, Jr., M.D., revealed a little left 
sacroiliitis and very significant left L5 radiculopathy.  

Thereafter, the Veteran received several sessions of lumbar 
epidural steroid injections for degenerative disease with 
radiculitis.  

In a March 2008 letter from Roddie R. Gantt, M.D., it was 
noted that the Veteran had been treated for chronic pain 
syndrome related to lumbar degenerative disc disease with 
radiculopathy since May 2007.  Dr. Gantt referred to the 
lumbar steroid injections which provided some relief.  In 
addition, he had been prescribed pain medication, muscle 
relaxers, and anti-inflammatories.  

In June 2008, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the Veteran reported 
having constant moderate low back pain.  He used a cane for 
prolonged walking.  He could stand for 30 minutes and could 
walk 1/2 mile in 10 minutes on a slow treadmill.  There was a 
history of hospitalizations for epidural injections in 2007.  
There was no urinary or fecal incontinence.  The Veteran had 
fatigue, stiffness, spasms, and pain.  He did not have 
decreased motion or weakness.  There were severe flare-ups 
which lasted hours after he had overused the spine or on 
prolonged walking.  Rest was the alleviating factor.  His 
posture and head appearance were normal.  He had symmetry of 
appearance.  His gait was antalgic.  There were no abnormal 
spinal curvatures.  Muscle tone was normal and there was no 
atrophy.  The examiner noted that there was no abnormal 
sensation.  There was no thoracolumbar ankylosis.  The 
Veteran was able to flex to 80 degrees with pain, extend to 
20 degrees with pain, left lateral flex to 25 degrees with 
pain, right lateral flex to 25 degrees with pain, left 
lateral rotate to 25 degrees with pain, and right lateral 
rotate to 25 degrees with pain.  Lasegue's sign was not 
positive.  There was no vertebral fracture.  The x-ray and CT 
were reviewed.  The diagnosis was degenerative disc disease.  
There was moderate impairment on doing chores, moderate 
impairment on recreation, and mild impairment on traveling.  

Thereafter, the Veteran continued to receive lumbosacral 
facet injections in 2008-2009.  

A review of the evidence, particularly the 2009 examination, 
does not reflect where motion of the spine is impaired/ends 
due to pain.  The examiner was not specific in that regard.  
In addition, information regarding incapacitating episodes 
was not provided.  Clearly, he has had to seek additional 
relief via the steroid injections, but it is unclear if he 
was "incapacitated."  Accordingly, the Board finds that a 
new examination must be afforded to the Veteran.  


Earlier Effective Dates

Entitlement to service connection for migraine headaches and 
degenerative disc disease of the lumbar spine was granted in 
a September 2008 rating decision.  The RO assigned March 22, 
2007 as the effective date of service connection for both 
disabilities.  In October 2008, an NOD as to the assigned 
effective date of service connection for both disabilities 
was received.  As such, a statement of the case must be 
issued.  The failure to issue an SOC is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).  

Accordingly, this matter is REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be sent an SOC as to 
the issues of entitlement to an effective 
date earlier than March 22, 2007, for service 
connection for migraine headaches and for 
degenerative disc disease of the lumbar spine 
in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on either 
issue, then the claim should be returned to 
the Board.

2.  Obtain a medical opinion from a VA 
gastrointestinal examiner.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Based on a 
review of the claims file, the examiner 
should provide an opinion as to the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current gastrointestinal 
disability including hiatal hernia and 
gastritis, is proximately due to, or the 
result of, the service-connected PTSD.  
The examiner should also provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
gastrointestinal disability including 
hiatal hernia and gastritis is 
permanently aggravated by the Veteran's 
service-connected PTSD.  If such 
aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the Veteran's 
gastrointestinal disability including 
hiatal hernia and gastritis, found 
present prior to aggravation; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected PTSD based on 
medical considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Obtain a medical opinion from a VA 
heart examiner.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Based on a review of the 
claims file, the examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current heart disability is proximately 
due to, or the result of, the service-
connected PTSD.  The examiner should also 
provide an opinion as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current heart disability is 
permanently aggravated by the Veteran's 
service-connected PTSD.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
Veteran's service-connected lumbar spine 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the Veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should state at what degree motion begins 
to be limited by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
Veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  

The examiner should indicate whether the 
Veteran has had incapacitating episodes 
over the last 12 months, and, if so, the 
number of episodes and the duration of 
the episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO should review the medical 
opinions obtained above to ensure that 
the remand directives have been 
accomplished.  If all questions posed are 
not answered or sufficiently answered, 
the RO should return the case to the 
examiner(s) for completion of the 
inquiry.

6.  The RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


